Citation Nr: 1340829	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-46 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's cervical strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1989 to October 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas, Regional Office (RO) which denied an increased disability evaluation for the Veteran's cervical strain.  In July 2010, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge sitting at the RO.  

In March 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an increased evaluation is warranted for his cervical strain as the disability is productive of significant functional limitation and necessitates ongoing medical and chiropractic treatment.  The accredited representative states that the Veteran's cervical strain has increased in severity and requests that the Veteran's appeal be remanded to the RO so that he can be afforded an additional VA spinal evaluation.  

At the March 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his service-connected cervical strain had worsened since the last VA examination for compensation purposes conducted in June 2009.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony as to the worsening of his cervical spine disability, the Board finds that further VA spinal evaluation is necessary.  

At the hearing on appeal, the Veteran testified that he received ongoing cervical spine treatment both from R. McPherson, M.D., and a chiropractor and at the Dallas, Texas, VA Medical Center (VAMC).  VA clinical documentation dated in March 2012 and April 2012 convey that the Veteran reported receiving ongoing medical and chiropractic treatment for his cervical spine from "outside providers."  Documentation of the cited treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected cervical strain after May 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact R. McPherson, M.D., and all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  
2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided at the Dallas, Texas, VAMC.  

3.  Schedule the Veteran for a VA spine evaluation in order to assist in determining the current nature and severity of his service-connected cervical strain.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected cervical spine disability with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his cervical spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should assess the occupational impact or limitations associated with the Veteran's cervical strain.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.   

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and to participate in any scheduled VA examination as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

